DETAILED ACTION
	Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  For instance, see paragraphs [00033]-[00035], [00040]-[00041], [00052], [00116], etc., which disclose the peptide sequence CGKRK without a SEQ ID NO, as well as [00129] which discloses an oligonucleotide sequence without a SEQ ID NO.  It is noted that the provided list is not meant to be exhaustive and Applicant should correct all instances where a required SEQ ID NO is missing.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer in a subject in need thereof, does not reasonably provide enablement for preventing cancer in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
It should be made clear that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.  Although a working example is not required to enable an invention, the skilled artisan must be able to practice the claimed invention without undue experimentation. See also, MPEP §2164.02, which states in part: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
In this case, the claims explicitly encompass preventing cancer in a subject.  Looking to the prior art for guidance, a search of the prior art did not identify any methods which utilized an anti-miR delivery system which could effectively prevent cancer in a subject.  In fact, no prior art was identified which taught effective prevention of cancer using any agent similar to the agents utilized in the instant claims.  The specification also does not provide any working example demonstrating prevention of cancer in a subject.  Therefore, given the lack of knowledge present in the prior art and the lack of guidance provided in the specification with respect to preventing cancer, further experimentation would be required. Considering that the additional experimentation would require de novo experimentation without a guarantee of success, and further considering that any positive results (i.e., successful prevention of cancer in a subject) would amount to a significant advancement in the state of the art, the additional experimentation required is considered undue.
Furthermore, in In re Vaeck, 947 F.2d 488,495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. Such is the case here where there is a relatively incomplete understanding in the biotechnological field involved, as described above, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims.  
Therefore, it is appropriate to reject the claims under 35 USC 112(a) for not being enabled to their full scope.  It is noted that amending the claims to, for example, a method of treating cancer in a subject in need thereof (i.e., remove “preventing” from the claims), would obviate this rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertucci et al. (ACS: Appl. Mater. Interfaces (published June 17, 2019) 11:23926-23937; of record, hereafter “Bertucci”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Furthermore, should a translation of said application be made of record, the reference would still be applicable under 35 USC 102(a)(1), as it was publicly available prior to the claimed priority date. It is also noted that should a translation of said foreign priority application be made of record, the reference would still be filed before the claimed priority, but less than a year prior to claimed priority date.  It is also noted that the authors of the cited reference are different than the inventive entity of this application as the reference includes authors which are not included as inventors.
Bertucci teaches a cancer-targeting anti-miRNA delivery system comprising: a cancer cell surface protein-binding peptide, and porous silicon nanoparticles (pSiNP) containing anti-miR (e.g., see abstract); wherein the cancer cell surface protein-binding protein peptide comprises CGKRK (SEQ ID NO: 1) (e.g., see abstract, Figure 1, ); wherein the cancer cell surface protein-binding protein peptide binds to cell surface protein p32 (see page 23930 paragraph bridging first and second columns -which teaches that it was known that CGKRK peptide binds to p32); wherein the anti-miRNA delivery system can be administered to a subject to treat cancer (e.g., see Figures 4-5).  Bertucci also provides the detailed protocol for preparing the anti-miRNA delivery system, including, loading anti-miRNA into pSiNP by mixing the anti-miRNA, CaCl2, solution, and pSiNP, and then modifying the surface of the pSiNP with a cancer cell protein-binding peptide (see under “Methods” beginning on page 23932). 
Therefore, Bertucci anticipates the instant claims.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170189550 (“Puebla”).
Claim 4 is drawn to a method of preventing or treating cancer, comprising administering to an individual a composition comprising a cancer cell surface protein-binding peptide, and a pSiNP as active ingredients.
Puebla teaches a silicon particle comprising a functionalized silica surface and a targeting moiety specifically targeting tumor cells, useful for treatment of cancer (see abstract, [0167]).  Puebla teaches that the targeting moiety can be a peptide moiety (e.g., see [0056], [0111]). Puebla teaches that the silicon particles can be porous silicon particles (e.g., see [0135], Example 1,  “1.1 Synthesis of Porous Silicon Particle” beginning at [0244]).  It is noted that Puebla also teaches that the particle can comprise a nucleic acid (e.g., see claim 25),which can be single or double stranded and can be, among other things, antisense oligonucleotides, miRNA, etc. (see [0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170189550 (“Puebla”) in view of US 20160081944 (“Lee”) and Hu et al. (Biomaterials (2013)34(37):9496-9508, “Hu”).
Puebla teaches a silicon particle comprising a functionalized silica surface and a targeting moiety specifically targeting tumor cells, useful for treatment of cancer (see abstract, [0167]).  Puebla teaches that the targeting moiety can be a peptide moiety (e.g., see [0056], [0111]). Puebla teaches that the silicon particles can be porous silicon particles (e.g., see [0135], Example 1,  “1.1 Synthesis of Porous Silicon Particle” beginning at [0244]).  It is noted that Puebla also teaches that the particle can comprise a nucleic acid (e.g., see claim 25),which can be single or double stranded and can be, among other things, antisense oligonucleotides, miRNA, etc. (see [0045]).  Puebla also provides detailed guidance for producing the pSiNP particles including 
Puebla does not teach that the pSiNP comprises and anti-miRNA, that the targeting moiety peptide is a cancer cell surface protein-binding peptide that comprises SEQ ID NO: 1 (CGKRK), or that the cancer cell surface protein-binding peptide binds to cell surface protein p32.
Lee teaches compositions for treating cancer, wherein the composition comprises a nanoparticle and anti-miRNA oligonucleotides (e.g., see abstract, [0004]).  Lee teaches that the anti-miRNA can be an anti-miR-21 nucleic acid sequence (e.g., see claims 1, 9).
Hu teaches using CGKRK-peptide modified nanoparticles for targeting delivery of the nanoparticle to tumor cells (e.g., see abstract, )
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the date the invention was filed to modify the pSiNP taught by Puebla such that it comprises the anti-miR-21 nucleotide sequence taught by Lee and further comprise a CGKRK peptide for targeting to tumor cells, with a reasonable expectation of success.  That is, since Puebla teaches a pSiNP for delivery of oligonucleotides that are useful for treating cancer, wherein the pSiNP can have a targeting moiety that is a peptide, and further considering that Lee teaches nanoparticle delivery of anti-miR-21 for treatment of cancer, and further considering that Hu teaches that CGKRK-peptide (SEQ ID NO: 1) was useful for targeted delivery of nanoparticles to cancer cells, it would have been prima facie obvious to combine the references and make an pSiNP encompassed by the instant claims, with a reasonable expectation of success.  Furthermore, it is noted that one of ordinary skill in the art would be aware that the CGKRK-peptide was known to bind cell surface protein p32 (as evidenced by Bertucci, as indicated above).
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case at least rationales (A), (B) and/or (C) apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635